DISMISS; and Opinion Filed August 2, 2013.




                                          S
                                         In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-12-00820-CV

                                  FATIMA LOVE, Appellant
                                           V.
                                BLENSHIRE VILLAS, Appellee

                        On Appeal from the County Court at Law No. 2
                                    Dallas County, Texas
                           Trial Court Cause No. CC-12-003158-B

                               MEMORANDUM OPINION
                    Before Chief Justice Wright and Justices Lang and Lewis
                                   Opinion by Justice Lewis
       Appellant’s brief in this case is overdue. By postcard dated February 12, 2013, we

notified appellant the time for filing her brief had expired. We directed appellant to file both her

brief and an extension motion within ten days. We cautioned appellant that failure to file her

brief and an extension motion would result in the dismissal of this appeal without further notice.

To date, appellant has not filed her brief, an extension motion, or otherwise corresponded with

the Court regarding the status of her brief.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).




                                                     /David Lewis/
                                                     DAVID LEWIS
                                                     JUSTICE
120820F.P05




                                               –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

FATIMA LOVE, Appellant                             On Appeal from the County Court at Law
                                                   No. 2, Dallas County, Texas
No. 05-12-00820-CV         V.                      Trial Court Cause No. CC-12-003158-B.
                                                   Opinion delivered by Justice Lewis. Chief
BLENSHIRE VILLAS, Appellee                         Justice Wright and Justice Lang
                                                   participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee BLENSHIRE VILLAS recover its costs of this appeal
from appellant FATIMA LOVE.


Judgment entered this 2nd day of August, 2013.




                                                   /David Lewis/
                                                   DAVID LEWIS
                                                   JUSTICE




                                             –3–